DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-5, 7-11 and 13-18 are pending in this application.
Claims 6 and 12 are cancelled. 
Claims 1-5, 7-11 and 13-18 are amended. 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on December 14, 2021.
In view of amendments filed on December 14, 2021 to the title, the objection to the specification is withdrawn.
In view of applicant Argument/Remarks filed December 14, 2021 with respect to claims 1-16, U.S.C. 112(f) claim interpretation have been carefully considered.  However, with regards to independent claim 18, Applicant has not clarified why the claimed limitations do not invoke 112(f).  According to MPEP 2181, 35 USC 112(f) is applicable to claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Applicant did not specifically point out why any of these prongs have not been met, and as such, the claims continue to be treated under 112(f). Applicant is welcome to amend the claim so that the limitations no longer 
Regarding the applicant’s arguments [Remarks] filed December 14, 2021 on pages 11-13 with respect to claims 1, 17 and 18, rejected under 35 USC 102, the applicant’s arguments are not persuasive. The applicant argues, in summary the applied prior art does not teach or suggest 
“the processor reduces the fixed certain list item in size and increases in size the part of the display area in which the list items are scrollable” as recited in claim 1, 17 and 18 of the application”1. 
The Examiner respectfully disagrees with Applicant’s line of reasoning. 
The Examiner has thoroughly reviewed the Applicant arguments but respectfully believes that the cited reference to reasonably and properly meet the claimed limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims2.  
Further Appellants’ argument does not address the actual reasoning of the Examiner’s rejections. Instead Appellants attack the references singly for lacking teachings that the Examiner relied on a combination of references to show. It is well established that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references3. The 4.
Regarding the limitation “[…] the processor reduces the fixed certain list item in size and increases in size the part of the display area in which the list items are scrollable” as recited in claim | of the application”, with a broad interpretation, Examiner understands Choi as teaching if the number of selection data included in the select list is larger than the reference value, the item size of the select list may be reduced so that all of the select data can be displayed, and further Choi teaches that the select list may be displayed above the original list (i.e., on the top portion of the touch screen 20), below the original list (i.e., on the bottom portion of the touch screen 20), or in other methods that may distinguish the original list from the select list. The size of the original list may be reduced by the size of the select list5. Thus Choi teaches reducing the selected list size and original list size.
Therefore, with this broad interpretation, Choi teaches, discloses or suggests the Applicant's invention, displaying a plurality of list items in a limited display area at once and the plurality of list items are scrolled, checking a selected list item while scrolling through the other list items. Thus, due to Applicant's broad claim language, Applicant's invention is not far removed from the art of record. Accordingly, these limitations do not render claims patentably distinct over the prior art of record. As a result, it is respectfully submitted that the present application is not in condition for allowance.
Thus, the Examiner maintains that limitations as presented and as rejected were properly and adequately met. The rejection as presented in the non-final rejection6 is maintained regarding to the above limitation. Additional citations and/or modified citations may be present to more concisely address limitations. However, the grounds of rejection remain the same.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
 “display means that has a touch panel function” in claim(s) 18.
“operation reception means for receiving a user instruction” in claim(s) 18.
“display control means for […] controlling the display means” in claim(s) 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 (a)	Claim(s) 18: ‘display means that has a touch panel function’ corresponds to Fig. 3 – element 32. The display unit 32 is controlled by the control unit 31 and displays various pieces of information for a user, Applicant Pub ¶ [0042].
(b)	Claim(s) 18: ‘operation reception means for receiving a user instruction’ corresponds to Fig. 3 – element 34. The operation reception unit 34 receives various pieces of information regarding operations performed by the user. The display unit 32 has a touch panel function, and the operation reception unit 34 receives user instructions based on touch operations performed on the display unit 32, Applicant Pub ¶ [0042].
(c)	Claim(s) 18: ‘display control means for […] controlling the display means’ corresponds to Fig. 3 – element 31. The control unit 31 functions as a display control unit that controls information displayed on the display unit 32. If the operation reception unit 34 receives an instruction to scroll through a plurality of list items when the plurality of list items are displayed in a certain display area of the display unit 32, the control unit 31 controls the display unit 32 such that the plurality of list items are scrolled in the display area, Applicant Pub ¶ [0043].

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0222435 A1 Choi et al. (hereinafter referred to as “Choi”).
With respect to claim 1, Choi discloses an information processing apparatus (Fig. 1 – element 1 mobile device which corresponds to the claimed information processing apparatus) comprising: 
a display that has a touch panel function (Para [0043] Fig. 1 – element 20 touch screen; wherein the touch screen 20 may include an input/output unit to support an interaction between a user and the mobile device 1); 
a touch panel that receives a user instruction based on a touch operation performed on the display (Para [0043] Fig. 1 – element 20 touch screen; wherein the user may input a command or information to the mobile device 1 by touching the touch screen 20, with a user's body part (e.g., a finger) or through a stylus pen or a similar device); and 
a processor (Para [0047]; Fig. 1 – element 30 control unit) that, when a plurality of list items are displayed in a display area of the display (Para [0059]; Fig. 2 – wherein the mobile device displays the original list including a plurality of items on the touch screen (101)), controls the display such that, if the touch panel receives an instruction to scroll through the plurality of list items, the plurality of list items are scrolled in the display area (Para [0068]; Fig. 4C – wherein if a directional touch input with directionality (e.g., a unidirectional touch and drag input or a flick input) with respect to the original list is detected from the touch screen, the mobile device scrolls the items of the original list in the same direction as the touch input (104). For example, as shown in FIG. 4A, if a touch input with directionality is detected in the upward direction of the touch screen, the mobile device may scroll up the items of the original list) and, if a user selects a certain list item from the plurality of list items (Para [0050 and 0063]; Fig. 2 – step 102; wherein the control unit 30 may determine whether one or more items in the original list displayed on the touch screen 20 corresponds with a reference selection condition. Herein, the selection condition may be set by the user. The control unit 30 may indicate the determination result for each item […] wherein the user sets a selection condition for selecting data of the original list (102). The selection condition setting operation may be performed while the mobile device interacts with the user through the touch screen, but is not limited thereto. For example, a screen to input the selection condition may be displayed on the touch screen, and the user may input a certain selection condition thereto or may select one of reference selection condition candidates), the selected certain list item is fixed at an end of the display area in a scrolling direction (Para [0070 and 0071]; Fig. 2 – step 104-106; wherein the mobile device determines whether the item present in a shift region corresponding to one region of the touch screen is an item (i.e., selection data) corresponding with the selection condition set in step 102 (105). If the item present in the shift region is determined to be selection data, the selection data is shifted to the select list and displayed on the touch screen (106). Herein, the shift region may be a region where the items of the original list are displayed, and is a region of the touch screen where the selection data may be shifted to the select list of the touch screen. More specifically, not all of the selection data corresponding to an item corresponding with the selection condition may be shifted to the select list, but the selection data, which may be initially located at the shift region or reaches the shift region while being scrolled in one direction, may be shifted to the select list. If an item reaching the shift region is determined not to be selection data, the item may not shifted to the select list), 
wherein, if one of the plurality of list items is selected after the size of the part of the display area in which the list items are scrollable becomes equal to or smaller than the predetermined value (Para [0090]; wherein if the number of selection data included in the select list is larger than the reference value, the item size of the select list may be reduced so that all of the select data can be displayed, as shown in FIG. 4L or FIG. 4M), the display control unit reduces the fixed certain list item in size and increases in size the part of the display area in which the list items are scrollable (Para [0051 and 0090]; the select list may be displayed above the original list (i.e., on the top portion of the touch screen 20), below the original list (i.e., on the bottom portion of the touch screen 20), or in other methods that may distinguish the original list from the select list. The size of the original list may be reduced by the size of the select list […] wherein if the number of selection data included in the select list is larger than the reference value, a portion of the selection data may be displayed so that the items of the select list can be scrolled. The criterion for discriminating between the former display method and the latter display method may be randomly determined in consideration of the user's readability of the selection data or system capability of displaying the data. That is, as the number of selection data included in the select list increases, the size of a unit item may be reduced to be displayed. Herein, the size of the item may be reduced to the extent that the selection data may be readable to a user, or not difficult to recognize the selection data. If the number of selection data increases further, the items may be displayed so that the items of the select list may also be scrollable).
With respect to claim 2, which claim 1 is incorporated, Choi discloses wherein, if the display area has entered a predetermined state as a result of the user instruction received by the touch panel (Para [0085]; Fig. 4H and 4I – wherein the select list may be displayed on the touch screen so that the items of the select list may be scrolled while the items of the select list maintain the same size. In this case, the selection data displayed on the touch screen may be the item that previously reached the shift region, and the item shifted to the select list may disappear or hidden from the touch screen), the processor reduces the fixed certain list item in size and increases in size a part of the display area in which the list items are scrollable (Para [0088 and 0089]; Fig. 4M – wherein the size of each item of the selection list may be reduced, such that some or all of the selection data can be displayed on the touch screen. FIG. 4K is a diagram showing a display state of the touch screen on which selection data is being shifted to the select list in the state of FIG. 4H (i.e., the state where the size of the select list may be increased) according to an exemplary embodiment of the present invention. FIG. 4L and FIG. 4M are diagrams showing a display state of the touch screen on which the selection data is shifted to the select list in the state of FIG. 4H according to an exemplary embodiment of the present invention. FIG. 4L shows a case where a piece of selection data is added as compared to the case of FIG. 4H, and FIG. 4M shows a case where three pieces of selection data are added as compared to the case of FIG. 4H).
With respect to claim 3, which claim 2 is incorporated, Choi discloses wherein, if size of a part of the display area in which the certain list item is fixed becomes equal to or larger than the predetermined value (Para [0090]; wherein if the number of selection data included in the select list is larger than the reference value, the item size of the select list may be reduced so that all of the select data can be displayed, as shown in FIG. 4L or FIG. 4M), the processor reduces the fixed certain list item in size and increases in size the part of the display area in which the list items are scrollable (Para [0090]; wherein If the number of selection data included in the select list is larger than the reference value, a portion of the selection data may be displayed so that the items of the select list can be scrolled. The criterion for discriminating between the former display method and the latter display method may be randomly determined in consideration of the user's readability of the selection data or system capability of displaying the data. That is, as the number of selection data included in the select list increases, the size of a unit item may be reduced to be displayed. Herein, the size of the item may be reduced to the extent that the selection data may be readable to a user, or not difficult to recognize the selection data. If the number of selection data increases further, the items may be displayed so that the items of the select list may also be scrollable).
With respect to claim 4, which claim 2 is incorporated, Choi discloses wherein, if size of the part of the display area in which the list items are scrollable becomes equal to or smaller than the predetermined value, processor reduces the fixed certain list item in size and increases in size the part of the display area in which the list items are scrollable (Para [0090]; wherein If the number of selection data included in the select list is larger than a reference value, the above two display methods may be used simultaneously. For example, if the number of selection data included in the select list is larger than the reference value, the item size of the select list may be reduced so that all of the select data can be displayed, as shown in FIG. 4L or FIG. 4M. If the number of selection data included in the select list is larger than the reference value, a portion of the selection data may be displayed so that the items of the select list can be scrolled. The criterion for discriminating between the former display method and the latter display method may be randomly determined in consideration of the user's readability of the selection data or system capability of displaying the data. That is, as the number of selection data included in the select list increases, the size of a unit item may be reduced to be displayed. Herein, the size of the item may be reduced to the extent that the selection data may be readable to a user, or not difficult to recognize the selection data. If the number of selection data increases further, the items may be displayed so that the items of the select list may also be scrollable).
With respect to claim 5, which claim 4 is incorporated, Choi discloses wherein, if the touch panel receives the instruction to scroll through the plurality of list items after the size of the part of the display area in which the list items are scrollable becomes equal to or smaller than the predetermined value, the processor reduces the fixed certain list item in size and increases in size the part of the display area in which the list items are scrollable (Para [0053 and 0087]; wherein The control unit 30 may display the select list on the touch screen 20 while reducing the size of the select list according to the number of items included in the select list. For example, the size of the select list may increase in proportion to the number of items included in the select list. However, there may be a limit on the maximum size of the select list. The placement of the limit may reduce the likelihood of the size of the original list from continuing to decrease with an increase in the size of the select list so that it becomes difficult to read, thereby maintaining the original list to be larger than a reference size. For example, the size of the select list may not increase any more if the number of items in the select list exceeds a reference number while the size of the select list increases in proportion to the number of items in the select list. If a number of items included in the select list above a reference threshold, such that the select list cannot be displayed in a reference size, the control unit 30 may reduce the size of one or more items to include some or all of the items in the select list to display on the touch screen 20, or may display a scrollable select list on the touch screen while maintaining the size of the items of the select list to be larger than a reference size)
With respect to claim 7, which claim 1 is incorporated, Choi discloses wherein, if the selected certain list item reaches the end of the display area in the scrolling direction as a result of scrolling, the processor controls the display such that the selected certain list item is fixed at the end of the display area (Para [0080 and 0081]; Fig. 4E to Fig. 4H; wherein If an upward touch and drag input is applied to the original list, the items of the original list may be scrolled up. FIG. 4F is a diagram showing a display state of the touch screen when the items of the original list in FIG. 4E are scrolled up according to an exemplary embodiment of the present invention. Referring to FIG. 4F, a portion of the item D is located under the select list (item A), which may be displayed semitransparently, and the remaining portion of the item D is displayed as being present in the original list. Since the items of the original list are scrolled upwards according to an upward input, item B and item C of the original list, which may not be selection data, may be hidden or removed from the original list. Further, item D, which may not be the selection data, may also be hidden or removed through the upper boundary of the original list (i.e., the boundary between the original list and the select list). FIG. 4F shows that the select list is semitransparent, but is not limited thereto. For example, the select list may be, without limitation, opaque or transparent as described below).
With respect to claim 8, which claim 2 is incorporated, Choi discloses wherein, if the selected certain list item reaches the end of the display area in the (Para [0080 and 0081]; Fig. 4E to Fig. 4H; wherein If an upward touch and drag input is applied to the original list, the items of the original list may be scrolled up. FIG. 4F is a diagram showing a display state of the touch screen when the items of the original list in FIG. 4E are scrolled up according to an exemplary embodiment of the present invention. Referring to FIG. 4F, a portion of the item D is located under the select list (item A), which may be displayed semitransparently, and the remaining portion of the item D is displayed as being present in the original list. Since the items of the original list are scrolled upwards according to an upward input, item B and item C of the original list, which may not be selection data, may be hidden or removed from the original list. Further, item D, which may not be the selection data, may also be hidden or removed through the upper boundary of the original list (i.e., the boundary between the original list and the select list). FIG. 4F shows that the select list is semitransparent, but is not limited thereto. For example, the select list may be, without limitation, opaque or transparent as described below).
With respect to claim 9, which claim 3 is incorporated, Choi discloses wherein, if the selected certain list item reaches the end of the display area in the scrolling direction as a result of scrolling, the processor controls the display such that the selected certain list item is fixed at the end of the display area (Para [0080 and 0081]; Fig. 4E to Fig. 4H; wherein If an upward touch and drag input is applied to the original list, the items of the original list may be scrolled up. FIG. 4F is a diagram showing a display state of the touch screen when the items of the original list in FIG. 4E are scrolled up according to an exemplary embodiment of the present invention. Referring to FIG. 4F, a portion of the item D is located under the select list (item A), which may be displayed semitransparently, and the remaining portion of the item D is displayed as being present in the original list. Since the items of the original list are scrolled upwards according to an upward input, item B and item C of the original list, which may not be selection data, may be hidden or removed from the original list. Further, item D, which may not be the selection data, may also be hidden or removed through the upper boundary of the original list (i.e., the boundary between the original list and the select list). FIG. 4F shows that the select list is semitransparent, but is not limited thereto. For example, the select list may be, without limitation, opaque or transparent as described below).
With respect to claim 10, which claim 4 is incorporated, Choi discloses wherein, if the selected certain list item reaches the end of the display area in the scrolling direction as a result of scrolling, the processor controls the display such that the selected certain list item is fixed at the end of the display area (Para [0080 and 0081]; Fig. 4E to Fig. 4H; wherein If an upward touch and drag input is applied to the original list, the items of the original list may be scrolled up. FIG. 4F is a diagram showing a display state of the touch screen when the items of the original list in FIG. 4E are scrolled up according to an exemplary embodiment of the present invention. Referring to FIG. 4F, a portion of the item D is located under the select list (item A), which may be displayed semitransparently, and the remaining portion of the item D is displayed as being present in the original list. Since the items of the original list are scrolled upwards according to an upward input, item B and item C of the original list, which may not be selection data, may be hidden or removed from the original list. Further, item D, which may not be the selection data, may also be hidden or removed through the upper boundary of the original list (i.e., the boundary between the original list and the select list). FIG. 4F shows that the select list is semitransparent, but is not limited thereto. For example, the select list may be, without limitation, opaque or transparent as described below).
With respect to claim 11, which claim 5 is incorporated, Choi discloses wherein, if the selected certain list item reaches the end of the display area in the scrolling direction as a result of scrolling, the processor controls the display such that the selected certain list item is fixed at the end of the display area (Para [0080 and 0081]; Fig. 4E to Fig. 4H; wherein If an upward touch and drag input is applied to the original list, the items of the original list may be scrolled up. FIG. 4F is a diagram showing a display state of the touch screen when the items of the original list in FIG. 4E are scrolled up according to an exemplary embodiment of the present invention. Referring to FIG. 4F, a portion of the item D is located under the select list (item A), which may be displayed semitransparently, and the remaining portion of the item D is displayed as being present in the original list. Since the items of the original list are scrolled upwards according to an upward input, item B and item C of the original list, which may not be selection data, may be hidden or removed from the original list. Further, item D, which may not be the selection data, may also be hidden or removed through the upper boundary of the original list (i.e., the boundary between the original list and the select list). FIG. 4F shows that the select list is semitransparent, but is not limited thereto. For example, the select list may be, without limitation, opaque or transparent as described below).
With respect to claim 13, which claim 7 is incorporated, Choi discloses wherein, if the certain list item selected by the user reaches the end of the display area in the scrolling direction as a result of the scrolling (Para [0085]; Fig. 4H and 4I – wherein the select list may be displayed on the touch screen so that the items of the select list may be scrolled while the items of the select list maintain the same size. In this case, the selection data displayed on the touch screen may be the item that previously reached the shift region, and the item shifted to the select list may disappear or hidden from the touch screen), the processor controls the display in such a way as to reduce the selected certain list item in size and fix the selected certain list item at the end of the display area (Para [0088-0090]; Fig. 4L – wherein a large amount of selection data is included in the select list and relevant items are displayed in a reduced size).
With respect to claim 14, which claim 2 is incorporated, Choi discloses wherein the processor reduces the certain list item in size by displaying only an item name of the certain list item (Para [0088-0090]; Fig. 4L – wherein a large amount of selection data is included in the select list and relevant items are displayed in a reduced size {interoperation: wherein item A, item E, item H and item N corresponds to the claimed limitation of item name}).
With respect to claim 17, (drawn to a computer readable medium) the proposed combination of Choi, explained in the rejection of apparatus claim 1 renders obvious the steps of the computer readable medium of claim 17, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 17. Further Choi disclose a non-transitory computer readable medium storing a program causing a computer to execute a process (Para [0105]).
With respect to claim 18, (drawn to a device) the proposed combination of Choi, explained in the rejection of apparatus claim 1 renders obvious the steps of the device of claim 18, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0222435 A1 Choi et al. (hereinafter referred to as “Choi”) in view of US 2014/0331170 A1 Hyun et al. (hereinafter referred to as “Hyun”).
With respect to claim 15, which claim 2 is incorporated, Choi discloses wherein the processor reduces the certain list item in size (Para [0088-0090]; Fig. 4L – wherein a large amount of selection data is included in the select list and relevant items are displayed in a reduced size).
However, Choi fails to explicitly disclose reducing the certain list item size by displaying a symbol for the certain list item.
Hyun, working in the same field of endeavor, recognizes this problem and teaches reducing the certain list item size by displaying a symbol for the certain list (Para [0077]; Fig. 3A – Fig. 3H and Fig. 4A – step 430; wherein when the pre-set number or more of items are displayed, the portable terminal proceeds to step S430 and displays an indicator 320 corresponding to the number of items in the selection item display region 310 or changes the number indicated by the already displayed indicator to reflect the current number of items in the selection item display region 310 {Interpretation: wherein the indicator 320 corresponds to the claimed symbol}).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Choi to apply reducing the certain list item size by displaying a symbol for the certain list item as taught by Hyun since doing so would have predictably and advantageously allows to provide a section selection function, a function of separately showing selected items, etc. so that the user may rapidly select or cancel items desired by the user (see at least Hyun, Para [0014-0016]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0222435 A1 Choi et al. (hereinafter referred to as “Choi”) in view of US 2008/0215978 A1 “Bamba”.
With respect to claim 16, which claim 2 is incorporated, Choi discloses wherein the processor reduces the certain list item in size (Para [0088-0090]; Fig. 4L – wherein a large amount of selection data is included in the select list and relevant items are displayed in a reduced size).
However, Choi fails to explicitly disclose reducing the certain list item in size by displaying a symbol that reflects a setting of the certain list item.
Bamba, working in the same field of endeavor, recognizes this problem and teaches reducing the certain list item in size by displaying a symbol that reflects a setting of the certain list item (Para [0089]; Fig. 10; wherein groups of reduced sub-menu icons 1007, 1008, and 109 obtained by reducing sub-menu icons and setting icons corresponding to the menu icons other than the "Home" menu icon are disposed and displayed near the respective menu icons other than "Home". In the second embodiment, when a menu icon is selected from the user, the display processing unit 101 causes such a selection screen to be switchably displayed. Here, at the time of switching the selection screen, as with the first embodiment, once a switching screen is displayed, and then the next selection screen (selection screen after change) is displayed {Interpretation: wherein the icons corresponds to the symbol that reflects a setting of the certain list item}).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Choi to apply reducing the certain list item in size by displaying a symbol that reflects a setting of the certain list item as taught by Bamba since doing so would have predictably and advantageously allows to the lower-level-item symbols corresponding to the upper-level-item symbols other than (see at least Bamba, Para [0138]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujii (2015/0046864) disclose an image forming apparatus including a processing unit that performs a predetermined process for forming an image, a display unit that displays a first screen for displaying Q setting items out of P setting items for setting conditions in which the processing unit performs the process to set the Q setting items or a second screen for displaying R setting items out of the P setting items to set the R setting items, and a switching unit that switches a display screen to be displayed on the display unit between the first screen and the second screen based on a user's instruction, wherein all of the P setting items are capable to be set using the Q setting items displayed on the first screen and the R setting items displayed on the second screen.
Yoshida (9,189,140) disclose an image processing apparatus that displays a list of items and a control method thereof, wherein the displayed 
Brown (2016/0170576) disclose scrolling through a data table containing a list of items. A portion of a list of items can be presented in a container. During scrolling, selected items can become locked to a boundary of the container. When an item becomes locked, the item remains at a fixed position within the container, even during scrolling. A second container configured to present locked items can be generated once a predefined number of selected items have become locked within the container. The locked item can be moved from the container to the second container, thus freeing up available space within the container for the scrolling of items within the data table.
Hyun et al. (2014/0331170) disclose an item selection method and an item selection apparatus of a portable terminal are provided. The item selection method in the portable terminal includes displaying one or more items in an arrangement according to a prescribed rule; receiving a start item setting input that sets a first item as a start item; receiving an end item setting input that sets a second item as an end item; and setting items included between the first item and the second item as selected items.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Argument/Remarks page 11-13.
        2 See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
        3 See In re Keller, 642 F.2d 413, 425 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986)
        4 Merck, 800 F.2d at 1097 (Fed. Cir. 1986)
        5 See Choi ¶ 0051 and 0090.
        6 Non-Final office action, October 20, 2021.